Citation Nr: 1713326	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  08-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep apnea disability, to include as secondary to service-connected idiopathic central nervous system hypersomnolence syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned in an October 2010 hearing and a transcript of that hearing is of record.  The Board previously remanded the appeal in June 2016 for further development.


FINDINGS OF FACT

1.  Sleep apnea was not manifest during active service, and is not otherwise shown to be related to service.

2.  The preponderance of the evidence is against a finding that a sleep apnea disability was caused or aggravated by service-connected idiopathic central nervous system hypersomnolence syndrome.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a sleep apnea disability, to include as secondary to service connected idiopathic central nervous system hypersomnolence syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in January 2011.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in August 2016.  The examiners reviewed the record, considered the Veteran's contentions, and except for a May 2010 examination, provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  

Additionally, in light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In cases of aggravation of a nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that sleep apnea had its onset during service, or in the alternative, was caused or aggravated by service-connected idiopathic central nervous system hyposomnolence syndrome.

The Veteran's service medical records do not show complaints, findings, treatment, or any diagnosis of sleep apnea.  While in service, the Veteran was diagnosed with idiopathic central nervous system hyposomnolence syndrome (ICNSHS).  That diagnosis was confirmed by a sleep study conducted in April of 1990.  The April 1990 sleep study report noted a history of excessive daytime sleepiness, and snoring during the night.  However, the doctor concluded that there was no evidence of a sleep apnea disorder.  

In August 1997, another sleep study was performed due to continued symptoms of daytime sleepiness despite medication for ICNSHS.  The sleep study found mild obstructive sleep apnea syndrome, and the report noted respiratory disturbances were obstructive.  The examiner stated that the sleep study was clearly consistent with the diagnosis of ICNSHS.  Although sleep apnea was detected, the examiner found that sleep apnea did not explain the patient's history and degree of significant daytime sleepiness.  

A third sleep study was conducted in February 2007.  During a polysomnography, the Veteran experienced 202 apneas and 14 hypopneas, for a resulting apnea/hypopnea index (AHI) of 66.  The doctor noted snoring.  The doctor opined that the Veteran had severe sleep apnea hypopnea syndrome.  The doctor further opined that the Veteran had severe hypersomnolence.  The doctor prescribed continuous positive airway pressure therapy (CPAP).

At a May 2010 VA examination for ICNSHS, the examiner noted a sleep study indicated sleep apnea, and that the Veteran was currently on CPAP as part of the treatment.  The examiner changed the previous diagnosis of ICNSHS to combined ICNSHS with obstructive sleep apnea.  The examiner stated that was a result of a progression of the previous diagnosis.  The examiner listed subjective factors as a history of frequent daytime sleepiness, and a positive sleep study.  The examiner also listed objective factors of a positive sleep study.  However, the examiner provided no rationale for the change in diagnosis, or an explanation of why the new diagnosis was a progression of the previous diagnosis.

In a May 2012 disabilities and benefits questionnaire, the performing doctor listed the date of diagnosis for obstructive sleep apnea as August 1997.  The doctor noted persistent daytime hypersomnolence was attributable to sleep apnea.  However, the doctor also noted that the ICNSHS and obstructive sleep apnea were separate conditions, and that the ICNSHS did not cause sleep apnea.  

At a July 2015 VA examination, it was noted that the Veteran believed he was diagnosed with sleep apnea during active service in a 1990 sleep study.  The examiner noted that the 1990 sleep study showed that at that time the Veteran did not, in fact, have obstructive sleep apnea.  The examiner opined that the obstructive sleep apnea was less likely than not proximately due to or the result of service-connected ICNSHS.  The rationale provided by the examiner was that sleep apnea is caused by an anatomical obstruction, whereas ICNSHS is a neurological issue, involving the central nervous system and the brain.  Because ICNSHS is neurological, and sleep apnea is anatomical, the sleep apnea could not be proximately due to or the result of the ICNSHS.  The examiner explained that risk factors, such as aging and weight, contributed to the worsening of the sleep apnea.

Regarding prior medical opinions that appeared inconsistent, the July 2015 examiner noted the May 2010 opinion that the Veteran's sleep apnea was a progression of the ICNSHS was not based on any scientific source.  However, the doctor who completed the May 2012 disabilities and benefits questionnaire was a sleep specialist who clearly stated that the ICNSHS did not cause the sleep apnea.  The July 2015 examiner stated agreement with the May 2012 opinion, which relied on the weight of scientific literature and consensus in determining that the sleep apnea and ICNSHS were not related, and that neither one caused or aggravated the other because they were etiologically different disorders.  

At an August 2016 VA examination, the examiner opined that sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The examiner stated that the sleep study performed one year prior to the Veteran's separation from service showed no evidence of obstructive sleep apnea.  Instead, the Veteran was continually diagnosed with ICNSHS.  The examiner believed that the sleep disturbances during service were related to the diagnosed ICNSHS, not sleep apnea, because the Veteran did not have sleep apnea at that time.  The examiner further opined that the sleep apnea was not caused or aggravated beyond its natural progression by the service-connected ICNSHS because there was no evidence in medical literature indicating that ICNSHS can progress or be a risk factor for obstructive sleep apnea.  

Based upon the evidence of record, the Board finds that sleep apnea was not manifest during active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  Nor is sleep apnea shown to be caused by or aggravated by service-connected ICNSHS.  There is no evidence in the service medical records of complaints, treatment, or diagnosis of sleep apnea.  The Veteran underwent multiple sleep studies, including one during service, but was not diagnosed with sleep apnea until 1997, six years after separation from service.  May 2012, July 2015, and August 2016 medical opinions all indicated that the sleep apnea could not be caused or aggravated by the service-connected INCSHS because they are etiologically unrelated.  Although a May 2010 examination indicated that the ICNSHS diagnosis should be changed to combined ICNSHS with obstructive sleep apnea, resulting from a progression of the prior diagnosis, no explanation was provided by the examiner as to why ICNSHS may have caused sleep apnea.  The Board finds that the medical opinions of May 2012, July 2015, and August 2016 are consistent with other evidence of record, and are of more probative value than the May 2010 opinion.

The Board acknowledges the statements of the Veteran regarding the onset and symptoms of sleep apnea.  However, diagnosing and providing an etiology of sleep apnea is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology of any of sleep apnea is not competent because he does not have the training to opine on that medical issue.  The Board finds the July 2015 and August 2016 VA opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including the Veteran's contentions that sleep apnea was caused or aggravated by ICNSHS.  The Veteran has not submitted any contrary objective evidence suggesting that sleep apnea had its onset during service, or was caused or aggravated by service-connected ICNSHS.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, to include as secondary to idiopathic central nervous system hypersomnolence syndrome, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to idiopathic central nervous system hypersomnolence syndrome, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


